Citation Nr: 0422429	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $3,850.75.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.



REMAND

The veteran in this action is seeking entitlement to waiver 
of recovery of an overpayment of VA compensation benefits in 
the calculated amount of $3,850.75.  In a December 2002 
decision, the RO denied entitlement to a waiver on the basis 
that the veteran's application for a waiver was not timely 
submitted.  In December 2002, the RO determined that the 
veteran's application for a waiver had been timely received 
and denied entitlement to a waiver on the basis that 
repayment of the indebtedness would not cause the veteran 
financial hardship.

In a Statement of the Case dated in March 2003, the RO 
reported that a notice of disagreement with supporting 
documents was received on February 18, 2003.  However, a 
review of the claims folder reflects that the veteran's 
notice of disagreement with supporting documents is not of 
record.  In other words, there is no notice of disagreement 
in the claims folder and there are no supporting documents 
received in February 2003 of record.  In order to ensure that 
all due process requirements have been met and that all 
evidence submitted by the veteran is before the Board for 
consideration, the Board concludes that a remand of this 
matter is necessary to locate and associate with the claims 
folder the notice of disagreement and supporting documents 
submitted by the veteran in February 2003.  






Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should attempt to locate the 
notice of disagreement and supporting 
documents submitted by the veteran in 
February 2003 and associate them with the 
claims folder.  If the RO is unable to 
locate these documents, the veteran should 
be contacted and requested to resubmit 
them to the RO.

2.  After the action requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to ensure that the record is complete, and the Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




